Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/25/2022 was filed after the mailing date of the non-final office action on 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4. 	Authorization for this examiner's amendment was given in an interview with Travis Laird on 02/18/2022.

The application has been amended as follows:
1. (Currently Amended) A method comprising:
determining, by a data protection system, that a total amount of read traffic
and write traffic processed by a storage system during a time period exceeds a

the time period and the write traffic representing data written to the storage
system during the time period;
determining, by the data protection system, a first compressibility metric associated with the write traffic, the first compressibility metric indicating an amount of storage space saved if the write traffic is compressed;
determining, by the data protection system, a second compressibility metric associated with the read traffic, the second compressibility metric indicating an amount of storage space saved if the read traffic is compressed;
determining, by the data protection system based on a comparison of the first compressibility metric with the second compressibility metric, that the write traffic is less compressible than the read traffic; 
determining, by the data protection system based on the total amount of read traffic and write traffic exceeding the threshold and on the write traffic being less compressible than the read traffic, that the storage system is possibly being targeted by a security threat; and
performing, by the data protection system based on the determining that the storage system is possibly being targeted by the security threat, a remedial action with respect to the storage system.

15. (canceled)



17. (Currently Amended) The method of claim [[15]] 1, further comprising:
directing, by the data protection system, the storage system to generate recovery datasets over time in accordance with a data protection parameter set, the recovery datasets usable to restore data maintained by the storage system to a state corresponding to a selectable point in time;
wherein the performing of the remedial action comprises directing, in response to the determining that the storage system is possibly being targeted by the security threat, the storage system to use one or more of the recovery datasets to restore the data maintained by the storage system to a state that corresponds to a point in time that precedes a point in time at which the data protection system determines that the storage system is possibly being targeted by the security threat.

19. (Currently Amended) A system comprising: 
a memory storing instructions; 
a physical processor communicatively coupled to the memory and configured to execute the instructions to: determine that a total amount of read traffic and write traffic processed by a storage system during a time period exceeds a threshold, the read traffic representing data read from the storage 

determine a first compressibility metric associated with the write traffic, the first compressibility metric indicating an amount of storage space saved if the write traffic is compressed; 
determine a second compressibility metric associated with the read traffic, the second compressibility metric indicating an amount of storage space saved if the read traffic is compressed; 
determine, based on a comparison of the first compressibility metric with the second compressibility metric, that the write traffic is less compressible than the read traffic; 
determine, based on the total amount of read traffic and write traffic exceeding the threshold and on the write traffic being less compressible than the read traffic, that the storage system is possibly being targeted by a security threat; 
perform, based on the determining that the storage system is possibly being targeted by the security threat, a remedial action with respect to the storage system.

20. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device to:

determine a first compressibility metric associated with the write traffic, the first compressibility metric indicating an amount of storage space saved if the write traffic is compressed; 
determine a second compressibility metric associated with the read traffic, the second compressibility metric indicating an amount of storage space saved if the read traffic is compressed: 
determine, based on a comparison of the first compressibility metric with the second compressibility metric, that the write traffic is less compressible than the read traffic; 
determine, based on the total amount of read traffic and write traffic exceeding the threshold and on the write traffic being less compressible than the read traffic, that the storage system is possibly being targeted by a security threat; 
perform, based on the determining that the storage system is possibly being targeted by the security threat, a remedial action with respect to the storage system. 


Reasons for Allowance
5. 	Claims 1-14 and 16-20 including all of the limitations of the base claim and any intervening claims are allowed. Closest Prior Art:

U.S. Publication No. 20170242788 discloses on paragraph 0063 “In block 1104 process 1100 determines whether specific regrouping thresholds have been met in order that regrouping metadata should be generated for data associated with the write TOP. For example, regrouping metadata may only be generated for data pages whose compressibility is below a threshold value and/or for data pages whose data heat is below a threshold value. In various embodiments, regrouping metadata for data associated with a write TOP is generated that indicates an associated stream for the data. The associated stream may be indicated by one or more of a data heat, a stream identifier (ID) supplied by a host, a host address, a thread ID, and a logical unit number (LUN) ID. In response to the regrouping threshold not being met in block 1104, control transfers to block 1114. In response to the regrouping threshold being met in block 1104 control transfers to block 1106, where process 1100 generates regrouping metadata for the data associated with the write TOP. The generated regrouping metadata may be stored together with the data written in the physical page of a block stripe 600, stored in a separate physical page holding metadata information either in the same block stripe 600, maintained in GPP memory 134, or flash controller memory 142.”

U.S. Publication No. 20190196731 discloses on paragraph 0173 “In one embodiment, in which decrypted data is compared to raw data, processing logic (e.g., of storage array controller 410) stores the raw data (e.g., and does not store the decrypted data), which may be the originally received data that is decrypted with a null encryption algorithm, if the first compressibility value is greater than or equal to the second
compressibility value (e.g., the raw data is more compressible than the decrypted data). The storage array 402 may store the decrypted data (e.g., and does not store the raw data) if the second compressibility value is greater than the first compressibility value (e.g., the decrypted data is more compressible than the raw data). In another embodiment, if more than one encryption key is received (or generated) for the raw data, processing logic of the storage array 402 may determine which one of the encryption keys (or no key at all) compresses the data most efficiently, according to the above methods. In one embodiment, processing logic may re-encrypt the data using the one or more encryption keys before sending the data back to the host (e.g., to service
a read request). Additional details describing the operations of system 400 are described with respect to FIGS. 5-7, below.”

U.S. Publication No. 20180004659 discloses on paragraph 0091 “In one embodiment, if the memory location is cached, 406 YES branch, the cache controller can process the access request based on the request type (e.g., read or write) and a compressibility flag, 424. In one embodiment, if the memory 

U.S. Publication No. 20200201777 discloses on paragraph 0043 “The cache controller 310 includes a compression engine 312. When a read request is received for retrieving compressed data that is in the cache (resulting in a cache hit), the compression engine 312 decompresses the compressed data that is read from the data array 330. When a request 316 causes new data to be written to the cache 300 (e.g.,
a write request or read request that causes a cache miss), the compression engine 312 determines whether the incoming data specified in the request is compressible. The compression engine determines the compressibility of the incoming data by calculating or estimating a size of the compressed copy of the data, a maximum compression ratio for the data, space savings that would be achieved by compressing the data, or another compressibility metric or combination of metrics. In one embodiment, the compression engine 312 determines that the data is compressible when the calculated compressibility metric exceeds a predetermined threshold. If the data is compressible, the compression engine 312 generates a compressed copy of the data for storing in the data array 330.”

The following is an Examiner's Statement of Reasons for Allowance:
Claims 1-14 and 16-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses determining, by a data protection system, that a total amount of read traffic and write traffic processed by a storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period, no one or two references anticipates or obviously suggest determining, by the data protection system, a first compressibility
metric associated with the write traffic, the first compressibility metric indicating an amount of storage space saved if the write traffic is compressed. Thereafter, determining, by the data protection system, a second compressibility metric associated with the read traffic, the second compressibility metric indicating an amount of storage space saved if the read traffic is compressed.
Further, determining, by the data protection system based on a comparison of the first compressibility metric with the second compressibility metric, that the write traffic is less compressible than the read traffic and determining, by the data protection system based on the total amount of read traffic and write traffic exceeding the threshold and on the write traffic being less compressible than the read traffic, that the storage system is possibly being targeted by a security threat.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GARY S GRACIA/           Primary Examiner, Art Unit 2499